


110 HR 6142 IH: To amend title I of the Employee Retirement Income

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6142
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Andrews (for
			 himself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Education and
			 Labor
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to provide, in the case of an employee welfare benefit
		  plan providing benefits in the event of disability, an exemption from
		  preemption under such title for State tort actions to recover damages arising
		  from the failure of the plan to timely provide such benefits.
	
	
		1.Exemption from ERISA
			 preemption for state causes of action in tort to recover damages arising from
			 the failure of a plan providing benefits in the event of disability to timely
			 provide such benefitsSection
			 514(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1144(b)) is amended—
			(1)by redesignating
			 paragraph (9) as paragraph (10); and
			(2)by inserting after
			 paragraph (8) the following new paragraph:
				
					(9)Subsection (a) shall not be construed
				to preclude, in the case of an employee welfare benefit plan providing benefits
				in the event of disability, any cause of action in tort under State law to
				recover damages arising from the failure of such plan to timely provide such
				benefits.
					.
			2.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to failures occurring on or after the date of
			 the enactment of this Act.
		
